Exhibit 10.2

 

 
THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE OR THE COMMON SHARES ISSUABLE UPON CONVERSION OF THE
NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
OMNIMMUNE HOLDINGS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.
 
                                                                                            

 

Principal Amount: $_____________  Issue Date: January __, 2010    

 

 
CONVERTIBLE NOTE


FOR VALUE RECEIVED, OMNIMMUNE HOLDINGS, INC., a Delaware corporation
(hereinafter called "Borrower"), hereby promises to pay to ____________,
___________, ________, _______, telecopier _____________ (the “Holder”), or
order, without demand, the sum of _____________ Dollars ($____________), with
simple interest accruing thereon, on the fifth anniversary of the issuance of
the first Note of like tenor} (the "Maturity Date"), if not paid sooner.


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder, dated of even date herewith (the
“Subscription Agreement”), and shall be governed by the terms of such
Subscription Agreement.  Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement.  The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1           Payment Grace Period.  The Borrower shall have a ten (10) business
day grace period to pay any monetary amounts due under this Note, after which
grace period and during the pendency of an Event of Default (as defined in
Article III) a default interest rate of twelve percent (12%) per annum shall
apply to the amounts owed hereunder.


1.2           Conversion Privileges.  The Conversion Privileges set forth in
Article II shall remain in full force and effect immediately from the date
hereof and until the Note is paid in full regardless of the occurrence of an
Event of Default.  The Note shall be payable in full on the Maturity Date,
unless previously converted into Common Stock in accordance with Article II
hereof; provided, that if an Event of Default has occurred that has not been
timely cured, the Holder may extend the Maturity Date an amount of time equal to
the duration of the Event of Default.


1.3           Interest Rate.   Simple interest payable on this Note shall accrue
at the annual rate of ten percent (10%) and be payable at the request of the
Holder upon or after each conversion of principal pursuant to Article II, and on
the Maturity Date, accelerated or otherwise, when the principal and remaining
accrued but unpaid interest shall be due and payable, or sooner as described
below.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the principal due under this Note
into Shares of the Borrower's Common Stock, $0.0001 par value per share (“Common
Stock”) as set forth below.


2.1.           Conversion into the Borrower's Common Stock.


(a)           The Holder shall have the right from and after the issuance of
this Note and then at any time until this Note is fully paid, to convert any
outstanding and unpaid principal portion of this Note, at the election of the
Holder (the date of giving of such notice of conversion being a "Conversion
Date") into fully paid and nonassessable shares of Common Stock as such stock
exists on the date of issuance of this Note, or any shares of capital stock of
Borrower into which such Common Stock shall hereafter be changed or
reclassified, at the conversion price as defined in Section 2.1(b) hereof (the
"Conversion Price"), determined as provided herein.  Upon delivery to the
Borrower of a completed Notice of Conversion, a form of which is annexed hereto,
Borrower shall issue and deliver to the Holder within three (3) business days
after the Conversion Date (such third day being the “Delivery Date”) that number
of shares of Common Stock for the portion of the Note converted in accordance
with the foregoing.  The number of shares of Common Stock to be issued upon each
conversion of this Note shall be determined by dividing that portion of the
principal of the Note to be converted, by the Conversion Price.


(b)           Subject to adjustment as provided in Section 2.1(c) hereof, the
Conversion Price per share shall be $0.01.


(c)            The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:


A.           Merger, Sale of Assets, etc.  If the Borrower at any time shall
consolidate with or merge into or sell or convey all or substantially all its
assets to any other corporation, this Note, as to the unpaid principal portion
thereof and accrued interest thereon, shall thereafter be deemed to evidence the
right to purchase such number and kind of shares or other securities and
property as would have been issuable or distributable on account of such
consolidation, merger, sale or conveyance, upon or with respect to the
securities subject to the conversion or purchase right immediately prior to such
consolidation, merger, sale or conveyance.  The foregoing provision shall
similarly apply to successive transactions of a similar nature by any such
successor or purchaser.  Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section shall apply to such securities of such
successor or purchaser after any such consolidation, merger, sale or conveyance.


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.
 
(d)           Whenever the Conversion Price is adjusted pursuant to Section
2.1(c) above, the Borrower shall promptly mail to the Holder a notice setting
forth the Conversion Price after such adjustment and setting forth a statement
of the facts requiring such adjustment.


(e)           Subject to availability of sufficient authorized and unissued
shares of Common Stock, Borrower will reserve from its authorized and unissued
Common Stock the number of shares of Common Stock during the time periods and in
the amounts described in the Subscription Agreement.  Borrower represents that
upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable.  Borrower agrees that its issuance of this Note shall constitute
full authority to its officers, agents, and transfer agents who are charged with
the duty of executing and issuing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the conversion of this
Note.


2.2           Method of Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof and the Subscription
Agreement.  Upon partial conversion of this Note, a new Note containing the same
date and provisions of this Note shall, at the request of the Holder, be issued
by the Borrower to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid.


2.3           Maximum Conversion.  The Holder shall not be entitled to convert
on a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the number of shares of
Common Stock which would result in beneficial ownership by the Holder and its
affiliates of more than 4.99% of the outstanding shares of Common Stock of the
Borrower on such Conversion Date.  For the purposes of the provision to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.  Subject to the foregoing, the Holder
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversion by the Holder may exceed 4.99%.  The Holder shall have the authority
and obligation to determine whether the restriction contained in this Section
2.3 will limit any conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder.  The Holder may waive the
conversion limitation described in this Section 2.3, in whole or in part, upon
and effective after 61 days prior written notice to the Borrower to increase
such percentage to up to 9.99%.  The Holder may allocate which of the equity of
the Borrower deemed beneficially owned by the Holder shall be included in the
4.99% amount or up to 9.99% amount as described above.


 
 

--------------------------------------------------------------------------------

 
 
2.4.  Limitation on Conversion Rights.  Holder acknowledges and understands
that, unless and until there is an increase in the authorized share capital of
the Company, the number of shares of Common Stock into which all outstanding
options, warrants and convertible securities would be convertible upon
consummation of the transactions contemplated by the Subscription Agreement and
the Term Sheet (as defined in the Subscription Agreement) would substantially
exceed the total number of currently authorized shares of the
Company.  Accordingly, pending an increase in authorized share capital, there
may not be sufficient authorized shares available for issuance upon receipt by
the Company of a request for conversion of the Notes.    Notwithstanding any
other provision hereof or of the Subscription Agreement, Holder agrees and
acknowledges that the right to convert shall be subject to the availability of a
sufficient number of authorized and unissued shares of Commons Stock of the
Company  to accommodate the conversion as measured at the time a request for
conversion is made.
 
 
ARTICLE III


EVENT OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


3.1           Failure to Pay Principal or Interest.  The Borrower fails to pay
any installment of principal, interest or other sum due under this Note when due
and such failure continues for a period of ten (10) business days after the due
date.  The ten (10) day period described in this Section 3.1 is the same ten
(10) business day period described in Section 1.1 hereof.


3.2           Breach of Covenant.  The Borrower breaches any material covenant
or other material term or condition of the Subscription Agreement or this Note
in any material respect and such breach, if subject to cure, continues for a
period of ten (10) business days after written notice to the Borrower from the
Holder.


3.3           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Subscription
Agreement, or in any agreement, statement or certificate given in writing
pursuant hereto or in connection therewith shall be false or misleading in any
material respect as of the date made and the Closing Date.


3.4           Receiver or Trustee.  The Borrower shall make an assignment for
the benefit of creditors, or apply for or consent to the appointment of a
receiver or trustee for it or for a substantial part of its property or
business; or such a receiver or trustee shall otherwise be appointed without the
consent of the Borrower is not dismissed within sixty (60) days of appointment.


3.5           Judgments.  Any money judgment, writ or similar final process or
non-appealable order of final judgment shall be entered or filed against
Borrower or any of its property or other assets for more than $150,000, and
shall remain unpaid, unvacated, unbonded or unstayed for a period of forty-five
(45) days.


3.6           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and if instituted against
Borrower are not dismissed within sixty (60) days of initiation.


3.7            Delisting.   Failure of the Common Stock to be listed for trading
or quotation on a Principal Market, which delisting remains uncured for ten or
more consecutive days.


3.8           Non-Payment.   A default by the Borrower, occurring following the
Issue Date,  under any one or more obligations in an aggregate monetary amount
in excess of $200,000 for more than forty-five (45) days after the due date,
unless the Borrower is contesting the validity of such obligation in good faith,
or except as described on Schedule 5(q) to the Subscription Agreement, or except
for obligations where the Borrower and creditor have agreed to alternative
payment terms.  This provision shall not apply with respect to any purported
obligation under the Company’s license agreement with Ohio State University, as
described in the Company’s public filings.


3.9           Stop Trade.  An SEC or judicial stop trade order or Principal
Market trading suspension that lasts for ten or more consecutive trading days.


3.10          Failure to Deliver Common Stock or Replacement Note.  Subject to
Section 2.4 hereof, Borrower's failure to timely deliver Common Stock to the
Holder pursuant to and in the form required by this Note and Sections 7 and 11
of the Subscription Agreement, or, if required, a replacement Note for ten
business days beyond the required delivery date or any stated cure period,
whichever is later.


3.11          Reservation Default.   Subject to Section 2.4 hereof , failure by
the Borrower to have reserved for issuance upon conversion of the Note the
amount of Common Stock as set forth in this Note.


3.12          Cross Default.  A default by the Borrower of a material term,
covenant, warranty or undertaking of any other agreement to which the Borrower
and Holder are parties, if any, or the occurrence of a material event of default
under any such other agreement which is not cured after any required notice
and/or cure period.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
MISCELLANEOUS


4.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


4.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Omnimmune Holdings,
Inc., 4600 Post Oak Place, Suite 352, Houston, TX , Attn: Harris A.
Lichtenstein, CEO, telecopier: (713) 622-8401, with a copy by telecopier only
to: Anslow + Jaclin LLP, 195 Route 9 South, Manalapan, NJ 07726, Attn: Eric
Stein, Esq., telecopier: (732) 577-1188, and (ii) if to the Holder, to the name,
address and telecopy number set forth on the front page of this Note, with a
copy by telecopier only to Andrew J. Levinson, 1350 Broadway, 11th Floor, New
York, New York 10018, telecopier number: (646) 390-6307.


4.3           Amendment Provision.  The term "Note" and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.


4.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


4.5           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys' fees.


4.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York.  Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the civil or state courts of New York or in
the federal courts located in the State and county of New York.  Both parties
and the individual signing this Agreement on behalf of the Borrower agree to
submit to the jurisdiction of such courts.  The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs.


4.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.


4.8           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have all the rights of a shareholder of the
Borrower with respect to the shares of Common Stock to be received by Holder
after delivery by the Holder of a Conversion Notice to the Borrower.


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of January 2010.


 
OMNIMMUNE HOLDINGS, INC.






By:________________________________
Name:
Title:


WITNESS:
 
______________________________________

 
 

--------------------------------------------------------------------------------

 

NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by Omnimmune Holdings, Inc. on
January __, 2010 into Shares of Common Stock of Omnimmune Holdings, Inc. (the
"Borrower") according to the conditions set forth in such Note, as of the date
written below.






Date of
Conversion:___________________________________________________________________



Conversion
Price:_____________________________________________________________________




Shares To Be
Delivered:________________________________________________________________




Signature:___________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:____________________________________________________________________________


   ___________________________________________________________________________
 
 
 

 
 

--------------------------------------------------------------------------------

 
